department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t date date uniform issue list number contact person identification_number telephone number employer_identification_number dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 of the code based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you are a nonprofit corporation incorporated in on your articles of incorporation state that you are organized for religious and educational_purposes your bylaws provide that you are organized to support the retirement plans and programs of a state convention of churches your bylaws state that you and the religious body are separate and distinct entities your application_for exemption states that your purpose will be to adopt establish maintain and administer one or more employee benefit plans including a b retirement_plan and potentially a medical insurance program for exempt_organizations affiliated with a convention of churches in your state your application states that your organization currently has a three member board_of directors all of whom were appointed by the treasurer of the state convention of churches your application_for exemption states that at the present time your organization is in its organizational stages and has not been activated nor begun doing business your letter of date states that differing opinions on theological political and governance issues have arisen in the relationships between your state’s religious convention’s members and the larger religious convention’s members such that you may need to be prepared to continue necessary employee_benefits to the members of your own state convention who may in the future be compelled by their religious beliefs to withdraw from the existing larger church convention with its long-established system of employee_benefits now serving your members wanting to avoid a religious schism you note that you sincerely hope that this applicant organization will never be activated your letter explains given the importance of this corporation dealing with the retirement_plan assets of potentially thousands of employees it was deemed prudent to ensure that all legal requirements are met before assets are transferred and the corporation begins doing business as a result the organization respectfully requests a favorable determination from the internal_revenue_service of the organization’s tax-exempt status before the corporation begins doing business your letter in appendix lists the nine members of a task force to assess the need for activating this applicant your letter of date states that you have no employees no offices and no assets your form_1023 part iv financial data is submitted with proposed amounts that would be assuming activation of the corporation your application_for exemption also states that you intend to be a publicly supporting_organization under sec_509 because if and when you are activated your bylaws will be amended to provide that two-thirds of your governing body will be appointed by the supported convention of churches in your state however your bylaws as of now before activation reflect merely that your trustees must be members of churches in the supported convention of churches in your state sec_501 of the code provides in pertinent part for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for religious and or charitable purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code sec_509 of the code provides in part that the term private_foundation does not include an organization which is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified exempt_organizations described in sec_509 and sec_509 of the code and is operated supervised or controlled by or in connection with one or more organizations described in sec_509 and sec_509 sec_1_509_a_-4 of the regulations provides that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization in general an organization that applies for recognition of exemption has the burden or proving that it clearly meets all the requirements of the particular section of the code under which it has applied see 318_f2d_632 7th cir and 312_f2d_203 8th cir revproc_90_27 1990_1_cb_514 states in sec_5 that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued in those cases where an organization is unable to describe fully its purposes and activities a refusal to issue a ruling or determination_letter will be considered an initial adverse determination from which administrative appeal or protest rights will be afforded revproc_2004_4 2004_1_irb_125 provides that in section the service may decline to issue a letter_ruling or a determination_letter whenever warranted by the facts or circumstances of a particular case and that in section that a determination_letter will not be issued on alternative plans of proposed transactions or on hypothetical situations the information you have submitted with your application_for exemption fails to establish that you are or will be operated exclusively for exempt purposes within the meaning of sec_501 of the code because we are not able to make a determination as to when you will if ever meet the operational_test as required by sec_1_501_c_3_-1 of the regulations cited above since no exempt activity will be started until you are activated you will not become operational and you will not perform exempt_activities until the time when and if a possible religious schism or split might occur between you and a national convention of churches the time frame for you to become operational is extremely indeterminate and cannot be ascertained at this time thus we cannot at this time determine that you will clearly meet all the operational requirements under sec_501 as required by revproc_90_27 cited above for the above reasons we conclude that you do not qualify for recognition of exemption under sec_501 of the code because you have failed to establish that you are or will be operated exclusively for exempt purposes c of the code and you must file federal_income_tax returns further the operational_test under sec_509 of the code can only be met if an organization actually engages solely in activities supporting or benefiting the sec_509 or organizations for which it is organized to benefit or support because you are not currently operational and you can not specify or provide evidence of when you expect to become operational you do not meet this operational requirement thus you would be deemed to be a private_foundation rather than an organization described in sec_509 if you were to be recognized as exempt under sec_501 at this time submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to accordingly you do not qualify for exemption as an organization described in section you have the right to protest this ruling if you believe it is incorrect to protest you should contributions to you are not deductible under sec_170 of the code file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with sec_6104 of the code when sending letters to us with respect to this case you will expedite their receipt by using the following address internal_revenue_service te_ge se t eo ra t ------------------------------------------ constitution avenue nw washington dc shown in the heading of this letter lois g lerner director exempt_organizations rulings and agreements if you have any questions please contact the person whose name and telephone number are sincerely
